  Case 2:18-cv-13755-JMV Document 16 Filed 05/16/19 Page 1 of 2 PageID: 374




STEWART OCCWPINTI LLP
Frank S. Occhipinti
focchipinti@somlaw.com
2137 State Highway 35, 3 Floor
Holmdel, New Jersey 07733
732-497-6505

Attorneyfor Intervenor Joseph Katz


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

In re Application of
                                                       Case No. 2:18-CV-13755-JMV
COMODO HOLDINGS LIMITED

                         Applicant                   ._WR0POSIfl1 ORDER ADMITTINC
                                                       ANDREW I ROSSMAN, ESQ. PRO
Pursuant to 28 U.S.C. § 1782 for Judicial              HAC VICE
Assistance in Obtaining Evidence from
DAVID UNTR4CHT fbr Use in a Foreign
Proceeding



        This matter having been brought before the Court by Frank S. Ocehipinti, Esq. of Stewart

Occhipinti LLP, attorneys for Intervenor Joseph Katz, as Executor of the Estate of Eric D.

Emanuel, on application for an order allowing Andrew J. Rossman, Esq. to appear and

participate pro hoc vice, and the Court having considered the moving papers, this matter being

considered, and, for good cause shown;

        IT IS on this       /Y4t          day of __1%. 2019,
        ORDERED that Andrew J. Rossman, Esq., a member of the State Bar of New York

(admitted 1993), be permitted to appear pro hoc vice in the above-captioned matter pursuant to

L. Civ. R. 101.1(c); and, it is further

       ORDERED that, all pleadings, briefs, and other papers filed with the Court shall be

signed by attorneys of record for Intervenor, Frank S. Occhipinti, Esq., who is fully admitted in

this Court, or another member of Stewart Occhipinti LLP or Quinn Emanuel Urquhart &
  Case 2:18-cv-13755-JMV Document 16 Filed 05/16/19 Page 2 of 2 PageID: 375




Sullivan LLP who is a member in good standing of the bar of the State of New Jersey and of the

United States District Court for the District of New Jersey, who shall be held responsible for said

papers and for the conduct of the ease and who will be held responsible for the conduct of the
attorney admitted hereby; and, it is further

        ORDERED that Andrew J. Rossman, Esq. shall pay the annual fee to the New Jersey
Lawyers’ Fund for Client Protection in accordance with New Jersey Court Rule 1:28-2 within

twenty (20) days from the date of the entry of this order and for any year in which the admitted

counsel represents a client in a matter pending in this Court; and, it is further

        ORDERED that Andrew J. Rossman, Esq. shall pay the pro hac vice admission fee to
this Court pursuant to L. Civ. R. 101.1 (c)(3) within twenty (20) days from the dated entry of this

Order; and, it is further

        ORDERED that Andrew J. Rossman, Esq. shall be bound by the Rules of the United
States District Court for the District of New Jersey, including, but not limited to the provisions of

L. Civ. R. 103.1, Judicial Ethics and Professional Responsibility, and L. Civ. R. 104.1,
Discipline of Attorneys; and, it is farther

        ORDERED that Andrew J. Rossman, Esq. shall be deemed to have agreed to take no fee

in any tort case in excess of the New Jersey State Court Contingency Fee Rule, Rule 1:21-7, as

amended.




                                                       1on. John Micha          quez




                                                  7
